Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 02, 2015

The Court of Appeals hereby passes the following order:

A16D0136. EDNA WATERS CUNNINGHAM v. FROST AMERICA.

      Edna Waters Cunningham has filed an application for discretionary review of
a Fulton County magistrate court order. However, this Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991); Westwind
Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App. 411 (1) (393 SE2d
479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby
TRANSFERRED to the Superior Court of Fulton County.

                                         Court of Appeals of the State of Georgia
                                                                              12/02/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.